Citation Nr: 0947656	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  02-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness or other qualifying, 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a disability 
manifested by fatigue, to include as due to an undiagnosed 
illness or other qualifying, chronic disability, pursuant to 
38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to October 
1985, and January 1991 to March 1991, during the peacetime 
and the Persian Gulf War.  He served in the Southwest Asia 
theater of operations from January 30, 1991, to March 28, 
1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Pittsburgh, 
Pennsylvania, Regional Office (RO), which inter alia denied 
service connection for hypertension, fatigue, thyroid 
disease, diabetes mellitus, and elevated cholesterol.  The 
Veteran disagreed with such decision and subsequently 
perfected an appeal.

In July 2003, the Board remanded the Veteran's claims for 
additional development, including outstanding VA and private 
treatment records identified by the Veteran and a VA 
examination to determine whether the Veteran's claimed 
disabilities were related to his service.  That development 
was completed and the case was returned to the Board for 
appellate review.     

In February 2007, the Board denied the Veteran's service 
connection claims for hypertension, fatigue, thyroid disease, 
diabetes mellitus, and elevated cholesterol because inter 
alia the medical evidence of record did not show a current 
disability manifested by fatigue; the medical evidence of 
record did not reveal a relationship between the 
hypertension, thyroid disease, and diabetes mellitus, and 
service; and elevated cholesterol is not a disability for VA 
purposes.  The Veteran subsequently filed a timely appeal of 
the Board's February 2007 decision with the United States 
Court of Appeals for Veterans Claims (Court).  In April 2009, 
the Court vacated the Board's February 2007 decision that 
denied service connection for hypertension and fatigue, and 
remanded the issues to the Board for readjudication 
consistent with the April 2009 Memorandum Decision.  The 
Court's bases for remand included failure by the Board to 
evaluate the Veteran's service connection claim for fatigue 
under the presumption of service connection of 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3,317(a); and reliance by the Board 
on an inadequate medical examination, which did not take into 
account the Veteran's prior medical history regarding his 
hypertension disability, to deny the Veteran's service 
connection claim for hypertension.  The Court also held that 
since the Veteran was only appealing the issues of 
entitlement to service connection for hypertension and 
fatigue, his other claims (entitlement to service connection 
for thyroid disease, diabetes mellitus, and elevated 
cholesterol) were abandoned.  See April 2009 Memorandum 
Decision.  Thus, the issues are as captioned above.       

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a disability 
manifested by fatigue, diagnosed as chronic fatigue syndrome 
(CFS), on a presumptive basis as a result of to an 
undiagnosed illness or other qualifying, chronic disability, 
pursuant to 38 U.S.C.A. § 1117 (2009).  The Veteran also 
seeks service connection for hypertension, which he maintains 
is related to service.  Although the Board regrets the 
additional delay, further development is necessary prior to 
analyzing the claims on the merits.  

Generally, a service connection claim requires medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, compensation may be paid to a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability due to undiagnosed illnesses or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2011, following such 
service.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.317 (2009).  Service connection may be granted 
when the evidence establishes: (1) that he or she is a 
Persian Gulf veteran; (2) who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. 
§ 3.317; (3) which became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.

A "qualifying chronic disability" for purposes of 
38 U.S.C.A. § 1117 is a chronic disability resulting from (A) 
an undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (D) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i)).  A chronic disability for purposes of 
38 U.S.C.A. § 1117 is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).

With regard to the Veteran's service connection claim for a 
fatigue disability, in its April 2009 Memorandum Decision, 
the Court remanded the Veteran's service connection claim for 
a fatigue disability, to include CFS, because the Board 
failed to evaluate the Veteran's claim under the presumption 
of service connection of 38 U.S.C.A. § 1117(a) and 38 C.F.R. 
§ 3.317(a).  In its February 2007 Decision, the Board denied 
presumptive service connection under 38 U.S.C.A. § 1117(a) 
and 38 C.F.R. § 3.317(a) because the Veteran was diagnosed 
with CFS that had resolved (see January 2005 VA Examination 
Report), and thus, the Veteran's claimed fatigue disability 
"is not currently characterized by objective signs that are 
perceptible to an examining physician."  See February 2007 
Board Decision.  However, as the Court noted, the requirement 
that a current disability be present is satisfied when a 
claimant has a disability at the time the claim is filed, or 
during the pendency of that claim, even if the disability 
resolves prior to the VA's adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, 
although the Veteran's fatigue disability has resolved, he 
was still diagnosed with a fatigue disability during the 
pendency of his claim.  See November 2000 VA Gulf War 
Examination Report; January 2005 VA Examination Report.  

In this case, as noted, the Veteran is a Persian Gulf War 
Veteran, having served in the Southwest Asia theater of 
operations from January 30, 1991, to March 28, 1991.   In 
addition, based on the Veteran's complaints of chronic 
fatigue since 1997, present on a daily basis (see November 
2000 VA Gulf War Examination Report) and reports of 
debilitating fatigue which reduced his activities to less 
than 50 percent which resolved over the past 2 years (See 
January 2005 VA Examination Report), the Board finds that the 
Veteran had a chronic disability for purposes of 38 U.S.C.A. 
§ 1117 from 1997 to 2005.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317; McClain, supra.  

Further review of the claims folder indicates that the 
fatigue disability is not attributed to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317.  The Board notes that 
review of the Veteran's STRs are negative for any complaints, 
treatment, or diagnoses of any disability manifested by 
fatigue, to include CFS, during his service in Southwest 
Asia.  However, review of the claims folder is negative for a 
medical opinion as to whether the Veteran's CFS was 
manifested to a degree of 10 percent or more after his 
discharge from service and not later than December 31, 2011, 
particularly between 1997 and 2005.  
 
Based on the evidence above, a VA examination is necessary to 
determine whether the Veteran's CFS disability was manifested 
to a degree of 10 percent or more after his discharge from 
service in March 1991 and not later than December 31, 2011, 
particularly between 1997 and 2005.

With regard to the Veteran's service connection claim for 
hypertension, the evidence of record indicates that the 
Veteran had numerous blood pressure readings in service.  
However, his service treatment records (STRs) are negative 
for any diagnosis of elevated blood pressure or hypertension.  
See July, 2, 1985 Enlistment Examination Report (150/82); 
December 7, 1986 ACDUTRA Examination Report (134/92); 
September 3, 1987 Reserve to Leave Examination Report 
(130/76); May 21, 1988 Annual Examination Report (122/80); 
October 20, 1990 Possible Recall Examination Report (140/92, 
150/90, 144/88). 

Post-service, the Veteran was diagnosed with hypertension as 
early as 1994.  See November 2000 VA Hypertension Examination 
Report; November 2000 VA Gulf War Examination Report; January 
2005 VA Examination Report.  

The Veteran contends that his current hypertension disability 
is related to his service.  Review of the record reveals a 
negative medical opinion regarding a link between the 
Veteran's hypertension disability and his service.  See 
January 2005 VA Examination Report.  However, the VA examiner 
did not take into account the Veteran's past medical history, 
to include numerous blood pressure readings in service (see 
July, 2, 1985 Enlistment Examination Report; December 7, 1986 
ACDUTRA Examination Report; September 3, 1987 Reserve to 
Leave Examination Report; May 21, 1988 Annual Examination 
Report; October 20, 1990 Possible Recall Examination Report), 
in forming an opinion as to the etiology of the Veteran's 
hypertension disability, and failed to provide rationale for 
the negative nexus opinion.  Therefore, the Board finds such 
examination inadequate to decide the claim.  

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's hypertension disability is related to 
his service.  

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Review of the record 
reveals that the RO did not provide notice as required under 
Dingess.  19 Vet. App. 473.  Review of the claims folder 
reveals that the Veteran was not provided with such notice.  
The fulfillment of the duty to assist further requires such 
notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with VCAA notice as to how a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded, as 
required under Dingess, 19 Vet. App. at 
473.  

2.  The Veteran should be afforded a VA 
examination to determine whether his 
disability manifested by fatigue, 
diagnosed as CFS, became manifest to a 
compensable degree anytime after his 
discharge from service in March 1991, 
particularly between 1997 and 2005 when 
the Veteran was treated and diagnosed 
for a fatigue disability.

The examiner should refer to 38 C.F.R. 
§ 4.88b, Diagnostic Code 6354 (2009), 
in determining whether the Veteran's 
CFS was manifested to a degree of 10 
percent or more after his discharge 
from service and not later than 
December 31, 2011, particularly between 
1997 and 2005.
 
The claims file should be made 
available to the examiner for review.  
The entire claims file must be reviewed 
by the examiner in conjunction with the 
examination and the report should state 
that such review has been accomplished.  
The examiner should also be provided a 
copy of this remand and a copy of 
38 C.F.R. § 4.88b, Diagnostic Code 6354 
(2009).   

A complete rationale should be provided 
for any opinion.

3.  The Veteran should also be afforded 
a VA examination to determine the 
nature and etiology of his hypertension 
disability.  Specifically, the VA 
examiner should confirm any cardio-
renal disability, to include 
hypertension, through any testing 
deemed necessary.  The VA examiner 
should then render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current cardio-renal 
disability, to include hypertension, is 
related to the Veteran's service and/or 
to any in-service symptomatology.  

The claims file should be made 
available to the examiner for review.  
The entire claims file must be reviewed 
by the examiner in conjunction with the 
examination and the report should state 
that such review has been accomplished.  
Specifically, the examiner must 
consider the Veteran's various blood 
pressure readings during service, and 
discuss any relationship between the 
currently diagnosed hypertension and 
the in-service symptomatology.  See 
July, 2, 1985 Enlistment Examination 
Report (150/82); December 7, 1986 
ACDUTRA Examination Report (134/92); 
September 3, 1987 Reserve to Leave 
Examination Report (130/76); May 21, 
1988 Annual Examination Report 
(122/80); October 20, 1990 Possible 
Recall Examination Report (140/92, 
150/90, 144/88). 

A complete rationale should be provided 
for any opinion.

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claims for hypertension and 
a disability manifested by fatigue, 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


